DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that lacks unity with the invention originally claimed for the following reasons: see paragraph 3 of the Office action mailed February 28, 2020 and paragraph 3 of the Office action mailed December 10, 2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim 1 is allowable in substance. The restriction requirement among Groups I-IV, as set forth in the Office action mailed on January 16, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 16, 2018 is withdrawn.  Claims 7, 16, and 17, directed to Groups II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim 1 is allowable in substance. The restriction requirement between species, as set forth in the Office action mailed on February 28, 2020 (election by original presentation), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 28, 2020 is withdrawn.  Claims 2-6, 11-12, 15, and 18-20, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a) specification paragraph 0034, to provide antecedent basis in the specification for the claim 1 subject matter, in lines 2 and 3 “any” should be changed to -- every -- , and b) specification . -- .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	In claim 1, to provide proper antecedent basis, applicant should amend claim 1 such that in line 15 “a radially outer of the at least two turned-up carcass layers” is changed to -- a respective radially outermost turnup of the at least two turned-up carcass layers -- , in line 16 “radially inner” is changed to -- radially innermost -- , in line 17 “radially inner” is changed to -- radially innermost -- , in line 18 “radially outer” is changed to -- radially outermost -- , in line 20 “the crown layer” is changed to -- the radially innermost crown layer -- and “radially outer” is changed to -- radially outermost -- , in line 21 “the crown layer” is changed to -- the radially innermost crown layer -- , and , in line 22 “the crown layer” is changed to -- the radially innermost crown layer -- .
 	In claim 11, to provide proper antecedent basis, applicant should amend claim 11 such that in line 1 “the respective turnup” is changed to -- the respective radially outermost turnup -- and in line 12 “the crown layer” is changed to -- the radially innermost crown layer -- .

 	In claim 20, to provide proper antecedent basis and eliminate confusing (not further limiting) method limitations applicant should rewrite claim 20 as -- 
 	20. (Currently Amended) The tire according to claim 1, wherein the curvilinear width of the region of overlap is equal to 0.45 times the curvilinear half-width of the radially innermost crown layer
-- .
Allowable Subject Matter
Claims 1-7, 11-12, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive (see the 112(b) rejections above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            March 22, 2021